DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-11 in the reply filed on 06/16/2021 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,676,872 hereinafter referred to as Block in view of US Patent 8,844,943 hereinafter referred to as Kim. Block disclose a spring module 104 for an adjustable sleeping system 100, comprising: a plurality of adjustable spring assemblies 104 spaced along the length of the adjustable sleep system; each .
Kim disclose an adjustable spring having a spring rail 10 that defines a length, a width, an upper surface, and a lower surface; an adjustable spring 38 spaced along the length of the spring rail; each adjustable spring assembly comprises: a motor 31 with a stator 31a and a rotor 31b, the motor coupled to the spring rail: a lead screw 34 coupled to the rotor and extending above the upper surface: a spring plate 36 coupled to the lead screw; and a main spring 38 having a first end coupled to the spring plate, and a second end opposite the first end.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the adjustable spring assembly of Block to utilize a motor as taught by Kim for facilitate the adjustment of the spring and a spring rail as taught by Kim for housing the assembly. Such a modification would yield expected results. 
Re-Claim 2
	Block as modified by Kim discloses,
wherein each adjustable spring assembly further comprises a force sensor associated with the stator, the force sensor configured to measure an amount of force carried by the respective adjustable spring assembly (see column 6 paragraph 2, Block).
Re-Claim 3
Block as modified by Kim discloses the claimed invention wherein each adjustable spring assembly further comprises: a bottom plate coupled to the stator of the motor, the bottom plate rigidly coupled to the spring rail; and a force sensor except for a force sensor in 
Re-Claim 4
	Block as modified by Kim discloses,
wherein each adjustable spring assembly further comprises the bottom plate coupled to the spring rail, and the motor, lead screw, spring plate, and main spring suspended above the bottom plate.
Re-Claim 9
	As per the limitation wherein each adjustable spring assembly further comprises a top plate coupled to the stator of the motor, the top plate extends above an upper surface of the spring rail: wherein the spring module further comprises a baffle box of fabric, the baffle box comprising: a top wall, a first side wall, a second side wall, a first end wall, a second end wall, and an interior volume; a plurality of baffles within the interior volume, each baffle of the plurality of baffles extends between the first side wall and the second side wall, the plurality of baffles define a plurality of pockets within the baffle box; each pocket of the baffle box telescoped over a respective main spring of a respective adjustable spring assembly; and each pocket of the baffle box coupled on a lower end to the respective top plate. Examiner takes Official Notice. It is well known in the art that springs are pocketed and/or placed in pocket spring arrays (baffle box of fabric). Such a teaching would yield expected results. Simply placing the adjustable spring assemblies in a plurality of pockets of a baffle box of fabric.
Re-Claim 10

wherein each adjustable spring assembly further comprises a massage spring 24 coupled to the spring plate, the massage spring coaxial with the main spring, and the massage spring has a higher spring constant than the main spring (see Kim).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Block in view of Kim further in view of UD Patent 7,270,222 hereinafter referred to as Aymar. Block as modified above discloses the claimed invention however does not disclose wherein each adjustable spring assembly further comprises: a top plate coupled to the stator of the motor, the top plate having an anti-rotation post that extends upward from the top plate, a longitudinal central axis of the anti-rotation post parallel to a longitudinal central axis of the lead screw; an anti-rotation aperture through the spring plate, the anti-rotation post telescopes through the anti-rotation aperture.
Aymar disclose an adjustable spring assembly further comprises: a top plate 43, 93 coupled to the motor 47, the top plate having an anti-rotation post (see fig. 6) that extends upward from the top plate, a longitudinal central axis of the anti-rotation post parallel to a longitudinal central axis of the lead screw; an anti-rotation aperture through the spring plate, the anti-rotation post telescopes through the anti-rotation aperture (see fig.6). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the adjustable spring assembly of Block to include an anti-rotation post as taught by Aymar to facilitate the adjustment of the spring and avoid unwanted movement of the spring plate. Such a modification would yield expected results. 
Allowable Subject Matter
s 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-TH 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673